Citation Nr: 0911235	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-25 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected hypertension.

2.  Entitlement to an increased disability rating for 
service-connected lumbosacral spine disability, in excess of 
10 percent disabling.

3.  Entitlement to service connection for periodontal 
disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1985 to January 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

Procedural history

In January 2005, the RO received the Veteran's claims of 
entitlement to service connection for hypertension, 
lumbosacral spine disability, and periodontal disease.  In 
the October 2005 rating decision, the RO granted service 
connection for hypertension and a lumbosacral spine 
disability, assigning noncompensable disability ratings to 
each.  The October 2005 decision also denied the Veteran's 
claim of entitlement to service connection for periodontal 
disease.  In a notice of disagreement (NOD) dated March 2006, 
the Veteran disagreed with the assignment of the 
noncompensable ratings as well as the denial of service 
connection for periodontal disease.  She perfected the appeal 
by filing a timely substantive appeal [VA Form 9] in August 
2006.  

In a March 2008 rating decision, the RO increased the 
Veteran's disability rating for the service-connected 
lumbosacral spine disability to 10 percent.  The Veteran has 
not expressed satisfaction with the increased disability 
rating.  That claim remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].

In October 2008, the Veteran presented sworn testimony at a 
personal hearing at the Central Office in Washington D.C., 
which was chaired by the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
Veteran's VA claims file.  


FINDINGS OF FACT

1.  The Veteran's service-connected hypertension is 
manifested by diastolic blood pressure readings which are 
predominantly below 100 and systolic blood pressure readings 
which are predominantly below 160.

2.  The Veteran's service-connected lumbosacral spine 
disability is currently manifested by pain and minimal 
limitation of motion.  

3.  The evidence does not show that the Veteran's service-
connected hypertension and lumbosacral spine disability are 
so exceptional or unusual that referral for extraschedular 
consideration by a designated authority is required.

4.  The competent medical evidence indicates that the Veteran 
is currently diagnosed with periodontal disease.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
service-connected hypertension have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2008).

2.  The criteria for an increased disability rating in excess 
of the currently assigned 10 percent for the service-
connected lumbosacral spine disability have not been met.  38 
U.S.C.A § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2008).

3.  Application of extraschedular provisions for the service-
connected hypertension and lumbosacral spine disability is 
not warranted.  38 C.F.R. § 3.321(b) (2008).

4.  Service connection for compensation purposes for 
periodontal disease is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 
17.161 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased ratings for her 
service-connected hypertension and  lumbosacral spine 
disability.  She also asserts entitlement to service 
connection for periodontal disease.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then render its decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of her claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

The Board observes that the Veteran received a general VCAA 
notice letter, dated February 2005, in conjunction with her 
then pending claims of entitlement to service connection.  
Although the aforementioned VCAA letter did not specifically 
include any information pertaining to the evidence necessary 
to substantiate a claim for a higher rating, once service 
connection is granted the notice requirements of 
38 U.S.C.A. § 5103(a) are satisfied and no further notice is 
needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also VAOPGCPREC 8-2003.  

Moreover, the Veteran did receive a VCAA notice letter 
specific to her increased rating claims dated June 2008, 
which informed her of what was required with respect to her 
claims of entitlement to increased ratings; specifically, 
"the evidence must show that your service-connected 
condition has gotten worse."  

The RO informed the Veteran of VA's duty to assist her in the 
development of her claims in the February 2005 VCAA letter.  
Specifically, the Veteran was informed that VA would assist 
her in obtaining relevant records from any Federal agency, 
including those from the military, VA Medical Centers, and 
the Social Security Administration.  With respect to private 
treatment records, the VCAA letter informed the Veteran that 
VA would make reasonable efforts to request such records.  
The Veteran was also informed that a medical examination 
would be scheduled, if necessary to make a decision on her 
claims.  

The February 2005 letter stated:  "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]

The February 2005 VCAA letter specifically requested:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" requirement of 
38 C.F.R. § 3.159(b), in that it informed the Veteran that 
she could submit or identify evidence other than what was 
expressly requested by the RO.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claims, 38 C.F.R. 
§ 3.159(b)(1).]

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess-compliant notice in 
VCAA letters dated May 2008 and June 2008.  The letters 
detailed the evidence considered in determining a disability 
rating, including, "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised as to examples of evidence that would be pertinent to 
a disability rating, such as on-going treatment records, 
recent Social Security determinations, statements from 
employers as to job performance and time lost due to service-
connected disabilities, and witness statements.

With respect to effective date, the June VCAA letters 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims:  when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other application standards."  The Veteran was 
also advised as to examples of evidence that would be 
pertinent to an effective date determination, such as 
information about continuous treatment or when treatment 
began, service medical records that the Veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  

Relying on the informal guidance from the VA Office of the 
General Counsel and a VA Fast Letter issued in June 2008 
(Fast Letter 08-16; June 2, 2008), the Board finds that the 
Vazquez-Flores decision does not apply to the present case.  
According to VA Office of General Counsel, because this 
matter concerns an appeal from an initial rating decision, 
VCAA notice obligations are fully satisfied once service 
connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C. §§ 5104(a), 
7105(d)(1), and 5103A as part of the appeals process, upon 
the filing of a timely NOD with respect to the initial rating 
or effective date assigned following the grant of service 
connection.  

In any event, the Veteran was in fact notified of the Court's 
Vazquez-Flores decision in the May 2008 letter from the RO.  

The Veteran has not alleged that she received inadequate VCAA 
notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) 
[holding as to the notice requirements for downstream earlier 
effective date claims following the grant of service 
connection: "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"].  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate her claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating these claims.  The pertinent evidence of 
record includes statements of the Veteran, service treatment 
records, and private treatment records.  Additionally, the 
Veteran was afforded VA examinations in March 2005 and 
January 2008.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has retained the 
services of a representative, who has presented argument on 
her behalf.  Further, as indicated above, the Veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.

1.  Entitlement to an increased (compensable) disability 
rating for service-connected hypertension.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2008).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].

Assignment of diagnostic code

The Veteran's service-connected hypertension disability is 
rated under Diagnostic Code 7101 [hypertensive vascular 
disease].  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Diagnostic Code 7101 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the Veteran's case (hypertension).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the Veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7101.

Specific rating criteria

Under Diagnostic Code 7101, a 60 percent rating is warranted 
for diastolic pressure predominantly 130 or more; a 40 
percent disability rating is warranted for diastolic pressure 
predominantly 120 or more; a 20 percent disability rating is 
warranted for diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more; and a 10 percent 
disability rating is warranted for diastolic pressure 
predominantly 100 or more or systolic pressure predominantly 
160 or more; or minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2008).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2008).

Analysis

Schedular rating

The Veteran's service-connected hypertension is currently 
assigned a noncompensable rating under Diagnostic Code 7101. 
As explained above, to obtain a compensable [10 percent] 
disability rating, medical evidence must demonstrate 
diastolic pressure of predominantly 100 or more or systolic 
pressure predominantly 160 or more.  A 10 percent rating is 
also warranted for an individual with a history of diastolic 
pressure of predominantly 100 or more who requires continuous 
medication for control.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2008).  These criteria are disjunctive.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased 
rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 
334 (1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met].  

The medical evidence of record demonstrates numerous blood 
pressure readings during the pendency of the Veteran's claim, 
all of which fall short of the measurements required for a 10 
percent rating.  Specifically, the Veteran's service-
connected hypertension was manifested by recent blood 
pressure readings of 118/74 and 116/70 mmHg in January 2008, 
110/70 mm/Hg in July 2007, 110/60 mm/Hg in April 2007, 140/80 
mm/Hg in February 2007, 120/70 mm/Hg in November 2006, 100/70 
mm/Hg in September 2006, 120/80 and 130/70 mm/Hg in May 2006, 
100/80 mm/Hg in January 2006, 120/80 mm/Hg in October 2005, 
and 110/70 mm/Hg in August 2005.  

None of the diastolic readings are in excess of 100 and none 
of the systolic readings are in excess of 160.  Therefore, 
based on these blood pressure readings, the Veteran's 
hypertension does not warrant a compensable disability 
rating.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2008).

The Veteran's hypertension is treated by medication.  See the 
October 2008 Board hearing transcript, pg. 9.  Accordingly, 
the Board also reviewed the medical evidence to determine if 
the Veteran has a history of diastolic readings which were 
predominantly 100 or more, which would allow for the 
assignment of a 10 percent rating on an alternative basis 
pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  

The medical evidence of record demonstrates that the Veteran 
began taking prescription medication to manage her 
hypertension in approximately November 2002, while she was 
still in active military service.  Although the Veteran 
requires medication to control her hypertension, the medical 
evidence of record does not demonstrate that she has a 
history of diastolic readings of predominantly 100 or more.  
Recent diastolic readings have been 70 or 80.  An evaluation 
of 10 percent is not warranted under Diagnostic Code 7101.  
See 38 C.F.R. § 4.31 (2008).

In short, for the reasons stated above, the criteria for a 10 
percent disability rating for the Veteran's service-connected 
hypertension have not been met.

Fenderson considerations

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In the instant case, the Veteran's disability rating for 
hypertension was initially assigned a noncompensable rating, 
effective from February 1, 2005, the day after her discharge 
from military service.  It appears from the medical records 
and the Veteran's own statements that her hypertension 
symptomatology has not appreciably changed since the date of 
service connection.  The March 2005 and January 2008 VA 
examination reports as well as private treatment records 
indicate that the disability remained relatively stable 
throughout the period. This is documented in the blood 
pressure readings provided above.  

The Board therefore believes that the noncompensable 
disability rating has been properly assigned for the entire 
period from February 1, 2005.  There appears to have been no 
time during which higher schedular criteria has been met or 
approximated.

Extraschedular consideration

In the interest of economy, the Board will address the matter 
of referral of the Veteran's service-connected disabilities 
for consideration of extraschedular ratings in a common 
discussion below.



Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
Veteran's claim of entitlement to a compensable disability 
rating for her service-connected hypertension.

2.  Entitlement to an increased disability rating for 
service-connected lumbosacral spine disability, in excess of 
10 percent disabling.

Relevant law and regulations

The law and regulations pertaining generally to disability 
ratings have been set forth above and will not be repeated 
here.

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. 
§ 4.10 (2008).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2008).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2008).


Specific schedular criteria

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasms or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective 
from September 26, 2003).

Analysis

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts, supra.  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio, 
supra.

The Veteran's lumbosacral spine disability is current rated 
under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 [lumbosacral strain].  Private 
treatment records dated in July 2007 document a diagnosis of 
"back strain vs. DJD [degenerative joint disease]."  The 
January 2008 VA examiner indicated that the appropriate 
diagnosis for the Veteran's service-connected disability was 
lumbosacral strain.  Thus, the medical diagnoses are 
consistent with Diagnostic Code 5237.  

In any event, all spinal disabilities, except intervertebral 
disc syndrome, are rated under the General Rating Formula for 
Diseases and Injuries of the Spine. 

Diagnostic Code 5243, which provides rating criteria for 
intervertebral disc syndrome, is inapplicable because a 
diagnosis of intervertebral disc syndrome has not been 
demonstrated by the competent medical evidence of record.  
Notably, the January 2008 VA examiner specifically indicated 
that the Veteran did not suffer from intervertebral disc 
syndrome.  Moreover, there is no medical evidence to suggest 
that the Veteran has been diagnosed with any neurological 
symptoms based on her lumbosacral spine disability.  

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 5237 [and thus the 
General Rating Formula for Diseases and Injuries of the 
Spine].  The Board can identify nothing in the evidence to 
suggest that use of another diagnostic code would be more 
appropriate, and the Veteran has not requested that another 
diagnostic code be used.    

Schedular criteria

The Veteran's lumbar spine disability is currently evaluated 
10 percent disabling.  To warrant a 20 percent disability 
rating under the General Rating Formula for Diseases and 
Injuries of the Spine, the Veteran must show forward flexion 
of the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasms or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. §§ 
4.71a, Diagnostic Codes 5235-5237 (2008).  These criteria are 
disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned]; Cf. Melson v. 
Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive 
"and" in a statutory provision meant that all of the 
conditions listed in the provision must be met].  

At the January 2008 VA examination, the examiner reported 
forward flexion of the lumbar spine up to 90 degrees with 
pain at 70 degrees and combined range of motion of the 
thoracolumbar spine up to 240 degrees.  At the March 2005 VA 
examination, the Veteran's forward flexion of the lumbar 
spine was up to 
90 degrees and a combined range of motion was up to 240 
degrees.  Under 38 C.F.R. § 4.71a, Plate V, normal range of 
motion for the thoracolumbar spine is forward flexion up to 
90 degrees and combined range of motion up to 240 degrees.  
Accordingly, the findings of the January 2008 and March 2005 
VA examiners demonstrate that the Veteran has essentially 
normal flexion and normal combined range of motion of the 
thoracolumbar spine.  These measurements do not come close to 
the limitation required to warrant a 20 percent disability 
rating [specifically, forward flexion of the lumbar spine not 
greater than 60 degrees and combined range of motion not 
greater than 120 degrees].  

Additionally, the Veteran has not exhibited muscle spasms or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  [The Board recognizes that the January 
2008 VA examiner noted the Veteran's abnormal gait, with a 
limp favoring the left side.  However, there is no competent 
medical evidence to suggest that the Veteran's limp was as a 
result of muscle spasm or severe guarding of the lumbosacral 
spine.]  

The Board can not identify any medical evidence which 
contradicts the findings of the January 2008 and March 2005 
VA examiners, and the Veteran has pointed to none.  See 38 
U.S.C.A. § 5107(a) (West 2002).

Therefore, the Veteran's service-connected lumbar spine 
disability does not warrant an increased disability rating 
under the General Rating Formula for Disease and Injuries of 
the Spine.  Based on this record, and for reasons stated 
above, the Board finds that the Veteran is not entitled to an 
increased disability rating under the current schedular 
criteria.  

DeLuca consideration

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2008).  See DeLuca, supra.

The Board recognizes the Veteran's complaints of pain as a 
result of her lumbar spine disability.  However, during the 
most recent VA examination in January 2008, despite the 
manifestation of pain at 70 degrees, the Veteran was able to 
maintain forward flexion up to 90 degrees.  Further, the 
January 2008 VA examiner noted that the Veteran displayed no 
weakness, fatigue, incoordination, or lack of endurance of 
the lumbar spine.  The VA examiner noted no muscle spasms at 
the time of the examination.  However, in as much as the 
Veteran does experience such symptomatology, muscle spasms of 
the back are specifically contemplated by the currently 
assigned 10 percent disability rating.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2008).  Additionally, the 
January 2008 VA examination report indicated that the Veteran 
denied any periods of incapacitation which required a 
physician's care.

No competent medical opinion contradictory to that of the 
January 2008 VA examiner is of record.  The Board is unable 
to identify any clinical findings that would warrant an 
increased evaluation under 38 C.F.R. §§ 4.40 and 4.45.  
The current 10 percent rating adequately compensates the 
Veteran for any functional impairment attributable to her 
lumbar spine disability.  See 38 C.F.R. 
§§ 4.1, 4.10 (2008).

Fenderson considerations

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

The RO assigned a 10 percent disability rating for the 
service-connected lumbosacral spine disability effective 
February 1, 2005, the day following the Veteran's discharge 
from military service.  

In the instant case, the competent medical evidence shows 
that throughout the appeal period, the Veteran has not 
demonstrated lumbosacral spine symptomatology warranting a 
disability rating other than the currently assigned 10 
percent.  The VA examination reports and private treatment 
records indicate that the Veteran's symptomatology has 
remained relatively stable throughout the period.  No 
evidence was presented to allow for the assignment of an 
increased disability rating at any time during the period 
here under consideration.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
Veteran's claim of entitlement to an increased disability 
rating for her service-connected lumbosacral spine 
disability.

Extraschedular consideration 

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008).

The Veteran did not expressly raise the matter of entitlement 
to extraschedular ratings for either of her service-connected 
disabilities.  However, the Board notes that the Veteran has 
at times claimed that she suffers from an extraordinary 
amount of pain as a result of her service-connected 
lumbosacral spine disability.  See the January 2008 VA 
examination report.  The Board will therefore consider the 
matter of the Veteran's potential entitlement to an 
extraschedular rating or ratings.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.
 

Crucially, there is no competent medical evidence which 
corroborates the existence of this extreme pain.  As 
indicated above, the range of motion of the Veteran's lumbar 
spine is only minimally limited as a result of pain.  
Further, the Veteran has denied periods of incapacitation and 
the medical evidence shows that the Veteran has not required 
hospitalization as a result of her symptomatology.  See the 
VA examination report dated January 2008.  There is no simply 
no evidence in the medical records of an exceptional or 
unusual clinical picture.  

In addition, the evidence demonstrates that the Veteran is 
able to maintain full-time employment.  Although she 
testified that she requires an ergonomic chair and keyboard 
for her work as a program management analysis due to her 
lumbosacral disability, there is no indication that this 
disability or the service-connected hypertension has caused 
her to miss work or created unusual employment impairment.  
Although the Veteran may experience back pain which limits 
her employability to a minor degree, this is contemplated in 
the schedular disability rating which has been assigned.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  

Accordingly, the record does not demonstrate any other reason 
why an extraschedular rating should be assigned.  Because 
there is no factor which takes the disability outside the 
usual rating criteria, the Board therefore has determined 
that referral of the case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In short, the evidence does not support the proposition that 
the Veteran's service-connected hypertension or lumbosacral 
spine disability presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and warrant the assignment 
of extraschedular ratings under 
38 C.F.R. § 3.321(b)(1) (2008).

3.  Entitlement to service connection for periodontal 
disease.

Initial matter - the nature of the claim

A distinction is made between service connection of dental 
disabilities for treatment purposes and for compensation 
purposes.  A veteran may be entitled to service connection 
for certain dental conditions (including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease) for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.

However, at no time has the Veteran or her representative 
asserted entitlement to outpatient dental treatment.  See the 
Veteran's claim dated January 2005, NOD dated March 2006, and 
VA Form 9 dated August 2006.  Rather, it is clear from her 
presentation that the Veteran seeks service connection for 
periodontal disease that she believes was incurred during her 
military service.  Accordingly, the matter before the Board 
is limited to service connection for compensation purposes.

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

Service connection - dental claims

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. 
§ 17.161.  The rating activity will consider each defective 
or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in the line of duty 
during active service. When applicable, the rating activity 
will determine whether the condition is due to combat or 
other in-service trauma, or whether the veteran was interned 
as a prisoner of war. 38 C.F.R. § 3.381(a) and (b) (2008).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c) (2008).

The following principles apply to dental conditions noted at 
entry and treated during service:  (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.; (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service; (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service. However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected; (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service; (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service; (6) Teeth noted as missing at entry 
will not be service connected regardless of treatment during 
service.  See 38 C.F.R. § 3.381(d) (2008).

The following will not be considered service connected for 
treatment purposes:  
(1) calculus; (2) acute periodontal disease; (3) third 
molars, unless disease or pathology of the tooth developed 
after 180 days or more of active service or was due to combat 
or in service trauma; (4) impacted or malposed teeth and 
other developmental defects unless disease or pathology of 
these teeth developed after 180 days or more of active 
service.  See 38 C.F.R. § 3.381(e) (2008).
Teeth extracted because of chronic periodontal disease will 
be service connected only if they were extracted after 180 
days or more of active service.  See 38 C.F.R. 
§ 3.381(f) (2008).

Congenital or developmental defects such as malocclusion are 
not diseases or injuries within the meaning of applicable 
legislation concerning service connection.  See 38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2008); see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996) and cases cited therein.

Analysis

The competent medical evidence indicates that the Veteran's 
only current dental disability is periodontal disease.  See 
the March 2005 VA examination report.  

The law provides that service connection for periodontal 
disease will only be considered for outpatient dental 
treatment, not compensation purposes.  
See 38 C.F.R. § 3.381(a) (2008).  As indicated above, in 
filing her periodontal disease claim, the Veteran has clearly 
limited her argument to service connection for compensation 
purposes.  Such compensation is prohibited as a matter of 
law.

In summary, periodontal disease may not be service connected 
for compensation purposes.  See 38 C.F.R. § 3.381(a) (2008).  
This claim is denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).




ORDER

Entitlement to an increased (compensable) disability rating 
for service-connected hypertension is denied.

Entitlement to an increased disability rating for service-
connected lumbosacral strain, in excess of 10 percent 
disabling, is denied.

Entitlement to service connection for periodontal disease is 
denied.



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


